                                           Case 1:21-cv-05505-RMI Document 7 Filed 09/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SIDNEY WILLIAM BASS,                              Case No. 21-cv-05505-RMI
                                                        Plaintiff.
                                   8
                                                                                           ORDER FOR SERVICE
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 2
                                  10     KILOLO KIJAKAZI,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Having previously granted Plaintiff’s Application to Proceed In Forma Pauperis (dkt. 6),

                                  14   the court now directs the Clerk of Court to issue the summons. Furthermore, the U.S. Marshal for

                                  15   the Northern District of California shall serve, without prepayment of fees, a copy of the

                                  16   complaint, any amendments or attachments, Plaintiff's affidavit and this order upon Defendant.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 21, 2021

                                  19                                                   ______________________________________
                                                                                       ROBERT M. ILLMAN
                                  20                                                   United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
